The Attorney                General of Texas
                                                June        27,   1978
JOHN   L. HILL
Attorney General

                   Honorable James McGrath                               Opinion No. H- 1196
                   Criminal District Attorney
                   Jefferson County                                      Re: Validity of arrest based on
                   Beaumont, Texas 77704                                 teletyped warrant.

                   Dear Mr. Smith:

                          You ask whether local law enforcement             officers may arrest someone
                   under the authority of an arrest warrant                teletyped  from another law
                   enforcement    agency.   Article 15.26 of the           Code of Criminal Procedure
                   provides as follows with respect to arrest under         warrant:

                              The officer need not have the warrant           in his possession
                              at the time of the arrest, provided            the warrant was
                              issued under the provisions of this             Code, but upon
                              request he shall show the warrant to           the defendant as
                              soon as possible.

                           Article 15.26 has been held to authorize arrests by officers who had
                   knowledge of a warrant but did not have possession of it. Rutled e v. State
                   458 S.W.2d 670 (Tex. Crim. App. 1970); Howard v. State, 45- S.W.2d 150 Tex.
                   Crim. App. 1970). In Cook v. State, 470 S.W.2d 898 (Tex. Crim. App. 1971).
                   the sheriff’s department was informed by telephone call from another law
                   enforcement agency that a warrant had been issued for the defendant.      The
                   arresting officers had only the warrant number, not a warrant.      The court
                   found the arrest valid under article 15.26 and upheld the search and seizure
                   incident to the arrest. See also Bradle v. State 478 S.W.2d 527 (Tex. Crim.
                   App. 1972); Pangarakis v. State, 468
                                                     -. S.W.2d 79 Tex. Cram. App. 1971).
                          In our opinion, a law enforcement officer who learns of an outstanding
                   arrest warrant through teletype message may make an arrest under its
                   authority, even though he does not possess the warrant.      Article 15.26 of
                   course requires that the warrant have been issued under the Code of Criminal
                   Procedure.    We note that Attorney General Opinion WW-737 (1959) states that
                   an officer must have a warrant with him at the time of the arrest. However,
                   that opinion relied on a predecessor of article 15.26 which was amended in
                   1967 to authorize arrest without possession of a warrant.




                                                       P.     4809
Honorable James McGrath     -   Page 2    (H-1196)


       ln view of our answer to your question, we need not discuss article 15.08 of
the Code of Criminal Procedure which authorizes the forwarding of arrest warrants
by telegraph.

                                  SUMMARY

           Article 15.26 authorizes law enforcement officers to make
           arrests under warrant without having possession of it. If the
           arresting officer learns of an outstanding warrant through a
           teletype message from a law enforcement agency, he may
           make an arrest under its authority.

                                              Very truly yours,




DAVID M. KENDALL, First Assistant




Opinion Committee




                                         P.    4810